   Case 2:21-mj-03564-DUTY Document 3-1 Filed 08/02/21 Page 1 of 10 Page ID #:4




                            UNITED STATES DISTRICT COURT

                                    DISTRICT OFARIZONA
   United States of America                               Case No.: :~~ — ~'~~~{ ~~
   v.                                                                 CRIMINAL COMPLAINT
   1. Jahque Dijion "Investments" Williams, and
   2. Terra Gene "Yaya" Webster                                          ~1,O~v6

        I,the undersigned complainant, being duly sworn, state that the following is true and correct to
the best of my knowledge and belief:
        On or about the dates described in Attachment A in the County of Maricopa in the District of
Arizona, the defendant violated 18 U.S.C. §§ 1591(a), 1591(b)(1), and 2423(a), offenses described as
follows:
        See Attachment A —Description of Counts
        I further state that I am a Special Agent with the Homeland Security Investigations and that
this complaint is based on the following facts:
        See Attached Statement of Probable Cause Incorporated By Reference Herein.

        Continued on the attached sheet and made a part hereof:             Yes         ❑ No
                                             ERICA SEGERa~,«"",~'m~
AUTHORIZED BY:Erica Seer, AUSA

                                                                                  MMUFFO9nedbyTONY
                                                                  T~NY M
Tony Muffo, Special Agent HSI                                      M vrrO       16:5449?000'4

Name of Complainant                                               Signature of Complainant

Sworn to telephonically before me       ~.
        5 f 7it~ ~(~     ~        ~~ ~                      at   Phoenix, Arizona
e
D —                                                              City and State

HONORABLE EILEEN S. WILLETT
United States Magistrate Judge
Name &Title of Judicial Officer                                   Signature of Judicial Officer
Case 2:21-mj-03564-DUTY Document 3-1 Filed 08/02/21 Page 2 of 10 Page ID #:5




                                     ATTACHMENT A

                               DESCRIPTION OF COUNTS

                                           Count 1

         Between on or about the July 19, 2020 and on or about July 23, 2020, in the District

  of Arizona and elsewhere, Defendants Jahque Dijion "Investments" WILLIAMS and Terra

  Gene "Yaya" WEBSTER knowingly recruited, enticed, harbored, transported, provided,

  obtained, and maintained by any means, in and affecting interstate or foreign commerce,

  "Jane Doe" knowing or in reckless disregard of the fact that force, threats of force, fraud

  and coercion, and any combination of such means, would be used to cause "Jane Doe" to

  engage in a commercial sex act.

         All in violation of Title 18, United States Code, Sections 1591(a) and 1591(b)(1):

                                           Count 2

         Between on or about the July 21,2020 and on or about July 22, 2020,in the District

  of Arizona, Defendants Jahque Dijion "Investments" WILLIAMS and Terra Gene "Yaya"

  WEBSTER did knowingly transport an individual who had not attained the age of 18 years

  in interstate and foreign commerce, with the intent that such individual engage in

  prostitution and in any sexual activity for which any person can be charged with a criminal

  offense.

         All in violation of Title 18, United States Code, Section 2423(a).
Case 2:21-mj-03564-DUTY Document 3-1 Filed 08/02/21 Page 3 of 10 Page ID #:6




       STATEMENT OF PROBABLE CAUSE IN SUPPORT OF A CRIMINAL
                                        COMPLAINT

         I, Tony Muffo, employed as a Special Agent with United States Immigration and
  Customs Enforcement, Homeland Security Investigations, have been duly sworn, do
  hereby depose and state as follows:
  INTRODUCTION AND AGENT BACKGROUND
  1,     I am employed as a Special Agent employed with United States Immigration and
  Customs Enforcement, Homeland Security Investigations (HSI). I have been a Criminal
  Investigator assigned to the Phoenix, Arizona, office since February 14, 2010. Prior to
  employment with HSI, I was employed by the United States Customs and Border
  Protection, Office ofField Operations, in Del Bonita, Montana. As a Special Agent ofHSI,
  I am an investigative and law enforcement officer ofthe United States within the meaning
  of the United States Code, that is, an officer of the United States, who is empowered by
  1 aw to conduct investigations of and to make arrests for violations of federal law.
  2.     I submit this affidavit based on information known to me personally from the
  investigation, as well as information obtained from other law enforcement officers who
  have investigated this matter, or other individuals who have personal knowledge of the
  facts herein. Although I am familiar with the full breadth ofthe facts and circumstances of
  this investigation, I have not included in the affidavit each and every fact known to me
  about the matters set forth herein, but to only those facts and circumstances that I believe
  are sufficient to establish pt•obable cause for this Court to authorize the arrest ofTerra Gene
  "Yaya" WEBSTER and Jahque Dijion "Investments" WILLIAMS,for a violation of Title
   18 U.S.C. Section 1591, Sex Trafficking by Force, Fraud or Coercion and 18 U.S.C.
  Section 2423(a), Transportation of a Minor with Intent to Engage in Criminal Sexual
  Activity.
  PROBABLE CAUSE
  3.     In August of 2020, members of the Mesa Police Department (MPD) Human
  Exploitation and Trafficking (HEaT) Unit requested assistance from the Homeland


                                                1
Case 2:21-mj-03564-DUTY Document 3-1 Filed 08/02/21 Page 4 of 10 Page ID #:7




  Security Investigations, Phoenix, Arizona (HSUPX) Human Smuggling and Human
  Trafficking Group regarding a juvenile transported across state lines for the purposes of
  child exploitation.
  4.     According to MPD (Civilian) Investigator David Silva, a family member reported
  the seventeen-year-old juvenile was a victim of sex trafficking. The family member
  reported seeing the victim at 27~h Avenue and Indian School Road in the city of Phoenix,
  Arizona. The area where the victim was observed is known as "The blade," a high intensity
  area for prostitution and child sex exploitation. Detective Natalie Nohr opened an
  investigation.
  5.     On July 23, 2020, the victim was located by the Los Angeles Police Department.
  T'he victim was located near 901 North Alameda Street in Los Angeles, California, and
  transported by ambulance to the USC Medical Center. The victim stated he/she lives in
  Arizona and was transported to California by Jahque "Investments" WILLIAMS and Terra
  "Yaya" WEBSTER for the purposes of sexual exploitation.
  6.     According to the victim, on July 22, 20201,he/she met WEBSTER at a Circle K gas
  station in Arizona. WEBSTER invited the victim to an Air BnB rented by WEBST`ER to
  socialize. The victim described the vehicle driven by WEBSTER as a black Kia Optima.
  Once the victim arrived at the Air BnB,he/she met"Investments," later identified as Jahque
  WILLIAMS. The victim believed the location was in the city of Scottsdale, Arizona. The
  victim attempted to leave the Air BnB and was told by WILLIAMS that there was
  "unfinished business" and the victim was not leaving. T'he victim was tlueatened by
  WILLIAMS not to leave and the alarm was set for the Air BnB and ifthe victim attempted
  to leave WILLIAMS told the victim he would kill him/her. The victim noticed WEBSTER
  was dressed provocatively and believed WEBSTER was going to work (providing sex acts
  in exchange for money). Both WEBSTER and WILLIAMS left the Air BnB and set the
  alarm. When WEBSTER and WILLIAMS returned to the Air BnB, WILLIAMS informed
  the victim he/she would work for WILLIAMS and be transported to "Fig" street (street


   1 Detectives involved believe the victim was incorrect on exact date.
                                               2
Case 2:21-mj-03564-DUTY Document 3-1 Filed 08/02/21 Page 5 of 10 Page ID #:8




  vernacular for Figueroa street, a high prostitution area located in South Central Los
  Angeles, California), for the purposes of sexual exploitation.
  7.     WILLIAMS, WEBSTER and the victim stayed at the Air BnB overnight. The
  victim was forced to sleep between WILLIAMS and WEBSTER in order to keep him/her
  from escaping in the middle of the night. While WEBSTER was asleep, the victim stated
  WILLIAM5,while holding the victim's neck, sexually assaulted him/her. According to the
  victim, WILLIAMS penetrated him/her with his penis and forced the victim to give
  WILLIAMS oral sex. When the victim told WILLIAMS to "stop," WII.,LIAMS stated "be
  quiet before you wake her up" referring to WEBSTER.
  8.     On July 23,2020, WILLIAMS told the victim to shower and get dressed. The victim
  noticed a gun in WILLIAMS pocket when he instructed the victim to "walk to the car, keep
  your head down and do nothing." WILLIAMS activated the child safety lock on the back
  of the vehicle so he/she could not escape. WILLIAMS then instructed the victim to lay
  down so he/she could not see the surroundings. WILLIAMS and WEBSTER then drove
  the victim to California.
  9.     Once in California, WILLIAMS showed the victim "Fig" street and stated the victim
  would work for him. WII.,LIAMS informed the victim "one band and 500"(one band is
  street vernacular for $1000 and $500 is totaling $1500) per night. WILLIAMS stated the
  victim was to get paid $250 per date. WILLIAMS also stated he wanted the victim to post
  ads to work as well(other than working on the street, exploiters advertise victims for sexual
  services on dating apps to make money).
   10.   After leaving Figueroa street, WILLIAMS and WEBSTER drove the victim to a
  home in Palmdale, California. The victim noticed a sign for Palmdale while travelling to
  the home. The victim noticed a waterpark, Walmart store and an Arco gas station near the
  home. The victim believed the home to be the residence of WILLIAMS. The victim
  described the residence as white with a red roof, with a statute of a coyote in the front of
  the residence. While at the residence, WILLIAMS insisted the victim work for him.
   WILLIAMS informed the victim he/she would work in Washington for him as a sex
  worker.

                                               3
Case 2:21-mj-03564-DUTY Document 3-1 Filed 08/02/21 Page 6 of 10 Page ID #:9




   11.   WILLIAMS instructed the victim to contact his/her mother to verify the age of the
  victim and to get the social security card number in order to verify the victim's age. The
  mother ofthe victim refused to provide any information to WILLIAMS. WILLIAMS told
  the victim he used a "fake number" to make the call.
   12.   WILLIAMS became upset when he was unable to verify the victim's age.
   WILLIAMS violently removed the hair extensions and nails of the victim. The victim's
  actual nails were injured during the event. WILLIAMS was angered even more and began
  calling to sell the victim to other "homies." I am aware that it is common for pimps(one
   who controls and takes money from a victim or group of victims involved in commercial
  sex)to exchange and pay money for victims that work for them performing sexual acts.
   13.   WILLIAMS'anger progressed to the point that he slapped the victim in the face and
   began choking the victim with his hands. WEBSTER interfered while WILLIAMS was
   choking the victim and told him not to choke the victim. During the altercation, WEBSTER
  stated, "You are making me mad now" and started to physically assault the victim. The
   victim began fighting back and both WILLIAMS and WEBSTER assaulted the victim with
  several items from inside the residence. The victim managed to get to the door when
   WILLIAMS struck the victim with a "cement type zebra statue." WEBSTER began hitting
   the victim with a cane and attempted to burn the victim with ahot-pressing comb from the
   stove. WILLIAMS continued the assault by hitting the victim with a fan, a cooler, and
   computer. Once WILLIAMS was done hitting the victim, he started choking the victim
   again with an unknown cord.
   14.    According to the victim, WILLIAMS stopped choking him/her and started striking
   the victim with his fists until the victim lost consciousness temporarily. The victim
   regained consciousness, ran to the kitchen, grabbed a hot pot from the stove and threatened
   to use it on WII.,LIAMS if he did not stop hitting him/her. WILLIAMS then indicated he
   would not hit him/her anymore. After the victim was ordered by WILLIAMS to go into the
   bedroom, WEBSTER then hit the victim on the head with an extension cord causing the
   victim to bleed profusely. After the victim was forced into the bathroom by his/her hair to
   rinse the blood from the victim's head in the shower, he/she overheard WEBSTER call the

                                               4
Case 2:21-mj-03564-DUTY Document 3-1 Filed 08/02/21 Page 7 of 10 Page ID #:10




   victim's mother. According to the victim, WEBSTER told the victim's mother that the
   victim has been prostituting. When the victim heard WEBSTER on the telephone, the
   victim began screaming in the bathroom, but WILLIAMS closed the door. The victim
   changed clothes after the assault.
   15.    WILLIAMS continued to threaten the victim,"IfI kill you or ifI get in trouble for
   pimping you, either way I got life in prison, but I feel like I should just kill you!"
   WILLIAMS then pointed a firearm on the victim's head and stated,"If you open any doors
   it's going to call the cops and I'm going to chase you down the street shooting you, and
   I'm just going to say you broke into my house and I'm going to kill you!" WILLIAMS
   started cutting the victims fingers with an unknown blade. The victim overheard
   WILLIAMS tell WEBSTER,"I don't even want her in my presence, we are just going to
   drop her off at the Greyhound."
   16.    WILLIAMS, WEBSTER and the victim travelled to a Greyhound station believed
   it to be in Los Angeles, California. WILLIAMS and WEBSTER began searching their
   telephones to see if the bus schedule had buses to Arizona. WILLIAMS and WEBSTER
   then drove to Union Station in Los Angeles, California, and told the victim to get out. The
   victim contacted an individual believed to be a Union Station employee, to contact the
   police and the victim's mother.
   17.    The victim described WILLIAMS as a black male, approximately 5 feet 10 inches
   tall approximately 130 pounds and 19 years old who was wearing an orange bubble coat,
   black jeans and white Airforce One shoes. WILLIAMS was also wearing large thick
   glasses and had a tattoo of a bird on his neck and an unknown name on the side of his face
   near his ear. WILLIAMS was driving a newer model Kia Optima EX with new California
   license plate number (later identified as California temp license plate# AW63D55). The
   vehicle had a license plate holder that read "CarWorld" on it and tinted windows with
   leather seats. Records checks of the vehicle identify the license plate associated to a black
   Kia Optima with a black license plate frame with white letters affixed "CARWORLD."
   18.    The victim described WEBST'ER "Yaya" as a black female with black hair, brown
   eyes, approximately 5 foot 5 inches tall, approximately 80 pounds, and the victim believed

                                                5
Case 2:21-mj-03564-DUTY Document 3-1 Filed 08/02/21 Page 8 of 10 Page ID #:11




   WEBSTER to be 18 years old. WEBSTER was wearing a black bubble coat and pink biker
   shorts.
   19.       The victim stated WILLIAMS threatened to kill her whole family and that he knew
   where he/she lived. The victim stated he/she knew WILLIAMS from a mutual friend
   through Facebook prior to the incident. The victim also stated WILLIAMS may know the
   residence of his/her father. The victim alerted police that he/she worked for a pimp prior
   to the events with WILLIAMS.
   20.       According to the Los Angeles Police Department (LAPD) report, the victim
   sustained injuries and pain to the following areas: face, head,left arm and left wrist. LAPD
   Detective J. Calhoun noticed abrasions to the victim's face and swelling on the victims left
   ear, which the victim explained was from WEBSTER striking the victim with an extension
   cord. A Sexual Assault Nurses Exam (SANE) was conducted on the victim; results are
   pending.
   21.       On July 24, 2020, MPD HEaT Detective Natalie Nohr contacted the victim's
   mother.2 According to the victim's mother, the telephone number that contacted her was
   213-712-3357. A phone call from unknown subjects stated they wanted the victim's social
   security card and birth certificate. The victim's mother stated she later called the telephone
   number (the text message was received from), and a girl answered, stated the victim was
   in the shower and the unknown female told the victim's mother her bu-th date was
   xx/xx/2002, and she was 18 (Records checks revealed WEBSTER's date of birth is
   x~c/xx/2002). The victim's mother said while speaking with the girl, she heard a male in
   the background, and they were saying the victim was lying. The victim's mother received
   a text message after the telephone call that the victim would be in Phoenix in 6 hours and
   they would drop him/her off at a Greyhound station.




   z On July 29, 2020, LAPD Detective Bedevyan contacted the victim's mother
   telephonically. The victim's mother stated she received a telephone call from the victim
   from an unrecognized number(213-712-3357), on July 20 or 21, 2020; she was unsure of
   the date.
                                                 6
Case 2:21-mj-03564-DUTY Document 3-1 Filed 08/02/21 Page 9 of 10 Page ID #:12




   22.    Law Enforcement databases revealed advertisements for prostitution associated
   with 213-712-3357. WEBSTER is depicted in the photographs. On August 8, 2020,
   WEBSTER informed the Scottsdale Police Department (SPD), located in Arizona, that
   WILLIAMS was her pimp and he often posted adveirtisements for her. Further records
   checks revealed the telephone number 213-712-3357 is associated to "WT." WEBSTER
   provided 213-712-3357 as her telephone number to SPD. The advertisements associated
   with 213-712-3357 are also associated with telephone number 323-835-9109. Telephone
   number 323-835-9109 is associated with WILLIAMS through various police contacts and
   by WEBSTER.
   23.    On July 25, 2020, Detective Nohr conducted records checks based on information
   obtained from the victim's mother regarding a Facebook account pertaining to WILLIAMS
   with an user name of "I.N.V.E.S.T.M.E.N.T.S." The account contained a photograph of
   WILLIAMS in a black vehicle that matches the description of a Kia Optima. Further
   investigation revealed that WEBSTER purchased a 2015 black Kia Optima on July 2,2020,
   from Carworld located at 11916 Prairie Avenue in Hawthorne, California, 90250.
   24.    On July 30, 2020, LAPD Detectives assigned to the Human Trafficking unit
   contacted the victim. The victim (through photographs provided by LAPD) positively
   identified the residence in Palmdale, California. Records checks revealed the address is
   reported as a household listing for Darryl Griffin and Jahque WILLIAMS.LAPD Officers
   identified the "Dry Town Water Park" in proximity to the residence.
   25.    The victim, using a photograph lineup conducted by LAPD, positively identified
   WILLIAMS and WEBSTER as the individuals involved in the abduction, physical and
   sexual assault.
   26.    On August 12, 2020, Detective Natalie Nohr reviewed Facebook for the victim.
   Video was taken of the Facebook account illustrating the victim and WILLIAMS were
   communicating. These messages demonstrate that WILLIAMS was recruiting the victim
   for child exploitation.
   27.    On September 2, 2020, Detective Natalie Nohr received electronic email stating
   LAPD seized approximately 41 items from the residence in Palmdale, California. The

                                              7
Case 2:21-mj-03564-DUTY Document 3-1 Filed 08/02/21 Page 10 of 10 Page ID #:13




   items seized corroborated the accounts ofthe victim. The items seized included blood, hair,
   nails, bodily fluids and other items the victim described at the residence.
    ~I~►[~11i~~(~]~I
   C-

    28.    Based on the aforementioned information and investigation, there is probable cause
    to arrest Terra Gene "Yaya" WEBSTER and Jahque Dijion "Investments" WILLIAMS for
    violating Title 18, U.S.C. Section 1591, Sex Trafficking by Force, Fraud or Coercion and
    Title 18, U.S.C. § 2423(a), Transportation of a Minor with Intent to Engage in Criminal
    Sexual Activity.
    29.    At this time, neither WII,LIAMS nor WEBSTER are in federal custody and your
    Affiant respectfully requests that this Court authorize a criminal complaint and issue arrest
    warrants.
          Ideclare under penalty of perjury under the laws of the United States of America
                                                               MMUfFO9nedbyTONY
    that the forgoing is true and correct.     TONY M

                                               MUFFO           o~~ozo.o9,, a, e:s~:az
                                              TONY MUFFO
                                              Special Agent
                                              Homeland Security Investigations
                                                 SW
                                           ~~~
    Sworn to before me telephonically this    day of September, 2020.
                          `                _.


   HONORABLE EILEEN S. WILLETT
   United States Magistrate Judge




                                                  s
